SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 15, 2015 General Finance Corporation (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-32845 32-0163571 (Commission File Number) (I.R.S. Employer Identification No.) 39 East Union Street Pasadena, California (Address of Principal Executive Offices) (Zip Code) (626)584-9722 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (See General Instruction A.2 below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTES Certain References References in this Report to “we,” “us,” “our” or the “Company” refer to General Finance Corporation, a Delaware corporation (“GFN”), and its direct and indirect subsidiaries. These subsidiaries include GFN U.S. Australasia Holdings, Inc., a Delaware corporation (“GFN U.S.”); GFN North America Corp., a Delaware corporation ("GFNNA"); GFN Realty Company, LLC, a Delaware limited liability company (“GFNRC”); GFN Manufacturing Corporation, a Delaware corporation ("GFNMC"), and its subsidiary Southern Frac, LLC, a Texas limited liability company; Royal Wolf Holdings Limited, an Australian corporation publicly traded on the Australian Securities Exchange ("RWH"); and its Australian and New Zealand subsidiaries (collectively, "Royal Wolf"); Pac-Van, Inc., an Indiana corporation, and its Canadian subsidiary, PV Acquisition Corp., an Alberta corporation, doing business as "Container King" (collectively, "Pac-Van") and Lone Star Tank Rental Inc., a Delaware corporation ("Lone Star"). TABLE OF CONTENTS Page Item8.01 Other Events 1 Item9.01 Financial Statements and Exhibits 1 Exhibit 99.1 Press Release of GFN dated January 15, 2015 i Item 8.01Other Events On January 15, 2015 GFN announced that the GFN board of directors has declared a cash dividend of $2.30 per share on the 9.00% Series C Cumulative Redeemable Perpetual Preferred Stock of GFN (the “Series C Preferred Stock”) that is payable with respect to the period commencing on October 31, 2014 and ending on January 30, 2015. This dividend is payable on February 2, 2015 to Series C Preferred Stockholders of record as of January 30, 2015. A copy of the press release of GFN dated January 15, 2015 is attached as Exhibit 99.1 and is incorporated by reference herein. Item 9.01Financial Statements and Exhibits Exhibit Exhibit Description Press Release of GFN dated January 15, 2015 1 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GENERAL FINANCE CORPORATION Dated: January 15, 2015 By: /s/ CHRISTOPHER A. WILSON Christopher A. Wilson General Counsel, Vice President and Secretary 2 EXHIBIT INDEX Exhibit Number Exhibit Description Press Release of GFN dated January 15, 2015 3
